United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3025
                                    ___________

George Daniel Lamb,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Metropolitan Sewer District; James M. *
Byrne; Patricia Evans, Manager of      *      [UNPUBLISHED]
Collections; Laclede Gas Company,      *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: October 4, 2001
                              Filed: October 4, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       George Lamb appeals the District Court’s1 order dismissing his complaint
without prejudice for frivolousness or failure to state a claim, or both. We affirm for
the reasons stated in the District Court’s order. See 8th Cir. R. 47A(a).




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-